ORDER

PER CURIAM.
John E. Blue (“Defendant”) appeals from a judgment of conviction of Sexual Misconduct First Degree by Contact and False Imprisonment. Defendant alleges trial court error in denying Defendant’s Motion for Judgment of Acquittal at the Close of the State’s Case, Motion for Judgment of Acquittal at the Conclusion of All of the Evidence, and Motion for New Trial because the convictions were not supported by sufficient evidence and in failing to strike a particular juror for cause. We have reviewed the briefs of the parties and the record on appeal and conclude there is sufficient evidence from which a reasonable trier of fact might have found Defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).